DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and Claim 12 have been amended to include the limitation of claim 7 and claim 16, respectively. Claim 1 has the limitation of “the securing device is the adjustable foot and the adjustable foot contacts the lower contact area of the base plate” and “the upper constraint comprises a surface on the checkout station component”. Claim 12 has the limitations “the adjustable foot is operative to press the upper contact area into engagement with the upper constraint” and “the upper constraint comprises a surface on the checkout station component”. Robert (GB-2576638-A) in view of Preschke (US-8671518-B2) with Preschke teaching an upper constraint of a nut (16) and lower constraint of a foot (carrier plate 13) pressing against the base plate meets both of claims 1 and 12 first limitations above. It would be obvious to try and move the base plate (adapter plate 2) under the checkout station component (carrier plate 13) and have that as the upper constraint, but the lower constraint would have to be another nut similar to nut 16 in order to be able to lift the checkout station off the ground. Having the combination of the adjustable foot contact the lower contact area of the base plate and having the upper constraint be the lower surface of the checkout station component creates allowable subject matter. For the reasons previously stated, claim 1 and claim 12 have allowable subject matter and so too do their dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618